In an action for rescission- of the sale of the business of a copartnership, together with the transfer of its assets, including a bank account, order granting respondent’s motion to strike out, as insufficient in law, appellant’s second separate defense, to the effect that respondent is not the real party in interest and that the real party in interest placed his interest in the partnership in the name of respondent in order to evade his creditors, affirmed, with $10 costs and disbursements. No opinion. Lewis, P. J., Carswell, Johnston, Adel and Wenzel, JJ., concur.